 



Exhibit 10.1
     SEVENTH AMENDMENT TO MOLECULAR INSIGHT PHARMACEUTICALS, INC., GREENWORKS
LEASE
     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, RayJoe Limited Partnership (“Landlord”) and Molecular
InSight Pharmaceuticals, Inc., (“Tenant”), confirm the following facts and their
agreement as follows:
     1. Recitals. Landlord and Tenant are parties to a Lease Agreement dated
June 19, 2003, as amended on August 26, 2003, January 27, 2005, March 30, 2005,
August 16, 2005, January 30, 2006, and March 6, 2006 (“Lease”). By mutual
agreement, the parties hereby agree to lease additional office spaces until the
expiration date of the Lease on June 30, 2008. The additional spaces are shown
under attached EXHIBITS A-1 and A-2. The purpose of this writing is to set forth
the entire agreement of the parties with respect thereto.
     2. Amendment. The Lease is hereby amended as follows:

  A.   Additional Office Spaces: Tenant shall lease additional office spaces:
Unit # 3A, as is, containing approximately 300 rsf, Unit # 3B, as is, containing
approximately 313 rsf, first floor hallway area, as is, containing approximately
345 rsf, and second floor hallway area, as is, containing approximately 2,227
rsf, commencing on January 1, 2008 until June 30, 2008 (“Additional Office
Spaces”). Landlord agrees to deliver Additional Office Spaces vacant and in
broom-clean condition. Landlord further agrees to deliver first floor hallway
area and second floor hallway area for the exclusive use of Tenant. Tenant
agrees that Landlord has made no representations or warranties respecting the
condition of the Additional Office Spaces, except as hereinabove provided.

  B.   Fixed Rent for Additional Office Spaces: Tenant shall pay Fixed Rent for
the Additional Office Spaces (“Rent”), as follows:

                          Unit   Yearly Rent:   Monthly Rent:   Rent psf:
3A
  $ 10,500.00     $ 875.00     $ 35.00  
3B
  $ 10,944.00     $ 912.00     $ 35.00  
1ST Floor Hallway
  $ 9,660.00     $ 805.00     $ 28.00  
2nd Floor Hallway
  $ 62,352.00     $ 5,196.00     $ 28.00  

  C.   Additional Rent Adjustment Percentages:     1.   Tax Charge: Commencing
on January 1, 2008 Tenant shall pay 61 % of real estate taxes for the Property
over the 2008 fiscal year tax base, as additional rent.     2.   Operating Cost:
Commencing on January 1, 2008, Tenant shall pay 61 % of total operating expenses
for the Property, as additional rent.     D.   Additional Office Spaces
Scheduled Delivery: The Additional Office Spaces are scheduled to be delivered
on or about January 2, 2008. In the event that any portion of the Additional
Office Spaces is not delivered to Tenant on or about January 2, 2008, Landlord
and Tenant mutually agree to extend the delivery date for said unavailable
space, and proportional adjustments will be made to the Fixed and Additional
Rents to reflect the delay.

-1-



--------------------------------------------------------------------------------



 



     3. General. The individual signing this writing on behalf of Tenant
personally represents and warrants to Landlord that all necessary corporate
action authorizing this Amendment has been duly taken and that upon the
execution and delivery hereof, this writing shall be binding upon the Tenant and
enforceable in accordance with its terms. Landlord and Tenant confirm that, as
except as modified hereby, the Lease remains in full force and effect upon all
the other terms and provisions.
EXECUTED as a sealed instrument January 18, 2007.

                  LANDLORD:       TENANT: RAYJOE LIMITED PARTNERSHIP      
MOLECULAR INSIGHT By:    KDO Real Estate Holdings, Inc.       PHARMACEUTICALS,
INC. General Partner            
 
               
By:
        s/ Robert A. Kaloosdian       By:         /s/ Donald Wallroth
 
                Name: Robert A. Kaloosdian       Name: Donald Wallroth
President, duly authorized       Title: CFO, as duly authorized.
 
                            ATTEST By:
 
                                 /s/ Heather Preis                          
Name: Heather Preis             Title: Sr. Mgr. Facilities

-2-